Citation Nr: 0114751	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for plantar 
fasciitis of the right foot.

2.  Entitlement to a compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970; from October 1979 to October 1980; and from 
November 1990 to April 1991.  His awards and decorations 
included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In his formal appeal (VA Form 9), received in October 
2000, the veteran raised contentions to the effect that 
compensable ratings were warranted for his service-
connected right thumb disability and for his service-
connected residuals of a collapsed lung.  Those questions 
have not been developed for appeal; and, therefore, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's plantar fasciitis of the right foot is 
manifested primarily by pain on palpation and on use of 
the right foot, as well as the significant tightness of 
the plantar fascial band.

2.  The veteran has Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for plantar 
fasciitis of the right foot have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, DC 5284 (2000).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, DC 
6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  Moreover, the Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability at issue, except as outlined below.  

The RO's September 1999 decision on appeal, which granted 
entitlement to noncompensable ratings for plantar 
fasciitis on the right and for bilateral hearing loss 
disability were initial rating awards.  As held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating 
award is at issue, a practice known as "staged" ratings 
may apply.  That is, at the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

I.  Right Plantar Fasciitis

The RO has rated the veteran's unilateral plantar 
fasciitis by analogy to acquired flatfoot under 38 C.F.R. 
§ 4.71a, DC 5276.  38 C.F.R. § 4.20 (2000).  Under that 
code, a noncompensable rating is warranted for plantar 
fasciitis manifested by mild symptoms relieved by a built 
up shoe or arch support.  A 10 percent rating is 
warranted for moderate symptoms with weight-bearing line 
over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet.  
A 20 percent rating is warranted for severe symptoms with 
objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  A 30 percent rating is 
warranted for pronounced impairment with marked 
pronation, extreme tenderness of the plantar surfaces of 
the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation, which are not 
improved by orthopedic shoes or appliances.

Potentially applicable in rating unilateral plantar 
fasciitis is 38 C.F.R. § 4.71a, DC 5278.  Under that 
code, a noncompensable rating is warranted for slight 
impairment.  A 10 percent rating is warranted when the 
great toe is dorsiflexed and there is some limitation of 
dorsiflexion at ankle and definite tenderness under 
metatarsal heads.  A 20 percent rating is warranted when 
all toes tend to dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, 
and marked tenderness under metatarsal heads.  A 30 
percent rating is warranted when there is marked 
contraction of the plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, and 
marked varus deformity: All toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.

Also potentially applicable is 38 C.F.R. § 4.71a, DC 
5284.  Under that code, a 10 percent rating is warranted 
for other foot injuries which are considered moderate.  A 
20 percent rating is warranted for moderately severe 
injuries, and a 30 percent rating is warranted for severe 
foot injuries.  A 40 percent rating is warranted when 
there is actual loss of use of the foot. 

The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In June 1999, the veteran underwent an examination of his 
feet.  He stated that he had significant post static pain 
each morning in both feet.  That pain increased with long 
hours of standing and walking.  He took non-steroidal 
anti-inflammatory medication which reportedly worked well 
and did stretching exercises whenever possible.  It was 
also noted that he used orthotics for his shoes.

On examination, the veteran had a significant cavus foot, 
bilaterally, with prominent plantar fascial bands.  On 
the right foot, there was significant tightness of the 
plantar fascial band with pain on palpation of the medial 
arch at the insertion of the plantar medial heel.  
Incidentally noted was a decreased range of motion of the 
right first metatarsophalangeal (MTP) joint with 
osteophytes palpated.  The maximum dorsiflexion range of 
motion at that joint was 45 degrees with 10 degrees of 
plantar flexion.  The normal range of motion of the first 
(MTP) joint was reportedly 60 - 75 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  There 
was also positive crepitus on motion.  

In light of the veteran's pain on palpation and on use of 
the right foot, as well as the significant tightness of 
the plantar fascial band, his plantar fasciitis of the 
right foot more nearly approximates the criteria for a 
compensable evaluation under DC 5284.  This is 
particularly true after consideration of the factors 
noted in DeLuca.  Accordingly, a 10 percent schedular 
evaluation is warranted.  Such a rating meets the 
veteran's expectations, noted on his VA Form 9, received 
in October 2000, 

The Board has considered the possibility of a higher 
schedular evaluation; however, there is no evidence of 
any additional symptomatology associated with the 
veteran's plantar fasciitis.  For example, there is no 
evidence of marked tenderness, callosities, associated 
deformity, discoloration, heat, swelling, weakness, 
atrophy, lack of normal endurance, incoordination, or 
other symptoms showing more than moderate symptomatology.  
Moreover, deep tendon reflexes and muscle tone are 
reportedly intact, bilaterally, and the veteran 
demonstrates a normal propulsive gait.  Therefore, there 
is no schedular basis for a rating in excess of 10 
percent.

In arriving at this decision, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected plantar fasciitis of the 
right foot for the period prior to December 6, 1999.  
However, the evidence does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  Indeed, the record shows 
that the manifestations of his service-connected plantar 
fasciitis of the right foot are essentially those 
contemplated by the regular schedular standards.  It must 
be emphasized that disability ratings are not job-
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as 
a result of diseases or injuries encountered incident to 
military service and their residual conditions in 
civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of VA 
Compensation and Pension Services for a rating outside 
the regular schedular criteria.

II.  Bilateral Hearing Loss Disability

Disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For 
VA purposes, the severity of hearing loss disability is 
determined by an examination for hearing impairment, 
which is to be conducted by a state licensed audiologist 
and which must include a controlled speech discrimination 
test (Maryland CNC) and the average of puretone 
audiometric test results in the conversational voice 
range (1000, 2000, 3000, and 4000 hertz).  The results of 
that examination is then compared with the criteria set 
forth in 38 C.F.R. 4.85, DC's 6100 through 6110.  Those 
codes establish eleven levels of auditory acuity, from 
Level I for mild hearing loss through Level XI for 
profound deafness.  A level of auditory acuity is 
determined for each ear, and then those levels are 
combined to give an overall level of hearing impairment. 

The rating criteria for evaluation of diseases of the ear 
and other sense organs were recently revised, effective 
June 10, 1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 
4.87a, 4.87b (1998); 64 Fed. Reg. 25,202- 10 (May 11, 
1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a 
(2000)).  When, as here, a relevant regulation changes 
during the pendency of an appeal, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this case, however, the 
regulatory changes were made because medical science had 
advanced, and commonly used medical terms had changed.  
Thus, the effect of those amendments was to update this 
portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the 
last review.  Although the regulations were rephrased, 
the elements to be considered in determining the degree 
of disability were not changed to such an extent as to 
affect the outcome of the veteran's claim of entitlement 
to a compensable rating for hearing loss disability.  

In this regard, the Board notes that before and after 
June 10, 1999, the evaluation of hearing impairment was 
based on examinations using controlled speech 
discrimination tests together with results of a pure tone 
audiometric test.  38 C.F.R. 38 U.S.C.A. § 4.85.  The 
results were charted on Table VI and Table VII.  In order 
to assign an increased evaluation for his hearing loss 
disability, the veteran had to demonstrate a decrease in 
percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.  The Board has compared 
the previous versions of Table VI and Table VII, with the 
new versions of those tables but has found no discernable 
change.  While there were substantive revisions made to 
38 C.F.R. § 4.86, that section pertains to only 
exceptional patterns of hearing loss not present in the 
veteran's case.  Accordingly, there is no prejudice to 
the veteran in proceeding to consider the issue on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

During a VA audiologic examination in June 1999, the 
veteran demonstrated the following puretone thresholds, 
in decibels, at the hertz levels indicated:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not 
Applicab
le (NA)
30
20
30
35
LEFT
(NA)
20
25
35
45
The average puretone threshold was 29 decibels in the 
right ear and 31 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 
percent in each ear.  Such findings are compatible with 
Level I hearing in each ear for which a noncompensable 
evaluation is warranted.

III.  Additional Considerations

In arriving at the foregoing decisions, the Board notes 
that since service connection was established, the level 
of impairment caused by the veteran's plantar fasciitis 
of the right foot and by the bilateral hearing loss 
disability has been generally consistent.  Accordingly, 
there is no basis for staged ratings as noted in 
Fenderson.  Indeed, other than the June 1999 VA 
examination, there is no recent medical evidence 
pertaining to either disability.

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In evaluating this appeal, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of these claims under the VCAA.  By virtue of information 
sent to the veteran, including the SOC, the veteran and 
his representative were notified evidence necessary to 
substantiate the claim.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran, in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained 
and associated with the claims folder.  Such evidence 
included VA outpatient treatment records and VA 
examinations.  Indeed, the veteran has not identified any 
outstanding evidence which could be used to support any 
of the issues on appeal, nor has he contended that the VA 
examinations were inadequate for rating purposes.  
Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  Accordingly, the Board is of the 
opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there 
is no need for further development at this time.


ORDER

Entitlement to a 10 percent for plantar fasciitis of the 
right foot is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a compensable rating for bilateral hearing 
loss disability is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

